Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendment, IDS, and remarks, filed  8/23/22, 7/22/22, 7/21/22, respectively, are acknowledged 

Claims 109 and 110 have been rejoined.

Claims 105-110, 113-116, 122-124, and newly added Claims 127-132, are under examination.  

2.   The Abstract stands objected to because it does not adequately describe the claimed invention.  An abstract disclosing the claimed method is required.  See MPEP 608.01(b).

An amended abstract was filed on 7/21/22.  Said abstract is objected to for the following reasons:
a) abstracts must be submitted on a separate sheet,
b) the amended abstract comprises new matter, e.g., “…tolerogenic compositions and methods of use thereof to induce immune tolerance in a subject…”.

3.  In view of applicant’s amendments the application is now in sequence compliance.

4.   In view of applicant’s amendments all previous rejections have been withdrawn.

5.   The following rejections were necessitated by Applicant’s amendment.

6.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 105-110, 113-116, 122-124, and newly added Claims 127-132, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the peptide variants, i.e., PROK2 epitopes comprising substitutions, deletions, and or insertions to be employed in the claimed method of inducing immune tolerance.

Under Vas-Cath, Inc. v. Mahurkar , 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description Requirement” make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the  or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).

The instant claims encompass the use of an indeterminately large genus of variants, none of which are disclosed, much less any capable of inducing immune tolerance upon administration, in the specification. 

Turning to the Courts, they have interpreted 35 U.S.C. §112(a) to require the patent specification to:
“…describe the claimed invention so that one skilled in the art can recognize what is claimed”,
Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).  Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.  Given the broadly claimed genus of fragments and variants, and in the absence of sufficient disclosure of relevant identifying characteristics for said fragments and variants comprising the claimed functional limitations, the patentee must establish:
 	“…a reasonable structure-function correlation”,
either within the specification or by reference to the knowledge of one skilled in the art with functional claims, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014):
“A sufficient description of a genus requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus”,
See AbbVie, 759 F.3d at 1297.  Accordingly, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the peptide variants of the claim to demonstrate possession.

Also note that the written description provision of 35 U.S.C. 112 is severable from its enablement provision, Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010; see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011). 

Thus, in view of the above-mentioned, data, scientific fact, and case law,  one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus of variant peptide epitopes of the claims. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.

Applicant’s arguments, filed 7/21/22 have been fully considered but are not found persuasive.  Applicant argues that adequate written description is provided by Examples 4, 6, and 7.

The examples provide no species of the variants of the claims.

Applicant argues:
“A single substitution, deletion or insertion can readily be added through known methods of protein engineering; such modifications are routine and a person of ordinary skill in the art, upon reading Applicant’s specification, would understand that Applicant was in possession of the recited epitopes.”

Whether the modifications of the claims are routine or not is irrelevant; the rejection is for lack of possession.  Applicant is clearly in actual possession of none of the variants of the claims.

Applicant argues:
“Regarding the number of species, the claim encompasses a large but clearly finite number of variants.”

Applicant is reminded that the peptides encompassed by the method of the instant claims comprise not just 8 amino acid peptides but also of 11, 12, 13…, etc. amino acids with all possible single substitutions, insertions, and deletions of all possible amino acids (including non-naturally occurring).  The number of possibilities are astronomical.

Finally note that “design” is not possession.

8.  Claims 105-110, 113-116, 122-124, and newly added Claims 127-132, are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, the specification provides insufficient evidence that the method of the claims would function for the induction of T cell tolerance as the immune system attenuating therapy of the claims

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

The specification discloses no induction of immune tolerance whatsoever.  The specification does, however, disclose that “…but so far there has been limited success [with tolerance induction] in human-trials resulting in either no or modest effect.”  Such is hardly enabling of the claimed method.  Additionally, the specification also fails to disclose that any of the fragments or variants of SEQ ID NO:2 employed in the claimed method comprise a T cell epitope capable of inducing T cell tolerance.  All that is disclosed is that a few fragments bind HLA DRB5 01:01 (Table 4) (just one of hundreds of HLA molecules).

Moreover, the induction of immune tolerance in humans has been the Holy Grail of auto-immunologists for decades.  While true tolerance has been established in numerous animal models since at least the mid-1990’s, success in humans has ben limited to a few allergens.  In the context of autoimmune disease success has been elusive.  Consider the struggles of Peakman et al. in their attempts to induce immune tolerance through antigen-specific immunotherapy for the treatment of type 1 diabetes (T1D).  In 2001 Peakman et al. saw it as “an attractive strategy”.  Some 17 years later there was still little to add.  See Smith and Peakman (2018) wherein the authors offer no answers or solutions, but only more questions to be answered.  Pre-clinical results are referred to as “encouraging”, “appealing”, “exciting” and “promising”.  The authors conclude, however:
“While the challenges are undoubtedly there, peptide therapy does offer a significant opportunity to restore immune regulation in T1D and other autoimmune diseases. Further clinical studies and technological advances will hopefully translate peptide therapy into a safe, effective, and highly specific novel class of therapeutics.”  

The reference establishes that antigen-specific immunotherapy has not yet risen to the level of invention; rather it remains only an attractive idea worthy of “further study”.

See also MPEP 2164.08:
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled…”,
“The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)…”,	
“With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged "pioneer status" of invention irrelevant to enablement determination).”

Accordingly, the invention  of the instant claims seems to comprise some sort of “magic bullet”, or merely wishful thinking.  Such, however, is not patent eligible. 

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims, the teachings of the art, and absent any showing of enablement in the specification, it would take undue trials and errors to practice the claimed invention.

9.   Claims 105-108 and 112-126 are rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for the new limitations:
A) In Claim 105:
	“A method of to induce immune tolerance in a subject…”,
		“…administered an immune system attenuating therapy a tolerogenic treatment using an antigen comprising the T- cell epitope: wherein the reference is: (i) comparably quantitated antigen-specific activation in a reference sample from a reference subject free of pathological multiple sclerosis (MS)-related autoimmunity…”,
		“…wherein the reference is:
(i) comparably quantitated antigen-specific activation in a reference sample from a reference subject free of pathological multiple sclerosis (MS)-related autoimmunity;
(ii) a mean value of comparably quantitated antigen-specific activation in a set of reference samples from a set of reference subjects free of pathological MS- related autoimmunity; or 
(iii) comparably quantitated antigen-specific activation in a sample from the same subject taken at a different point in time.”

	Applicant cites paragraphs [0258] and [0408] of the pre-grant publication in support.

Clearly,:

    PNG
    media_image1.png
    80
    328
    media_image1.png
    Greyscale
 
and
	
    PNG
    media_image2.png
    192
    329
    media_image2.png
    Greyscale

do not support the new limitations.

10.  No claim is allowed. 

11.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 10/24/22
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644